Title: To James Madison from Daniel Clark, 3 May 1803
From: Clark, Daniel
To: Madison, James


					
						Sir
						New Orleans 3 May 1803
					
					I inclose to you a Copy of my Letter of this date to Governor Claiborne respecting Monsr. De Villiers’ Mission among the Creeks.  There is nothing more remarkable here since my last.  I have the honor to remain with respect & Esteem Sir Your most obedient & most humble Servant
					
						Daniel Clark
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
